Citation Nr: 0027113	
Decision Date: 10/12/00    Archive Date: 10/19/00	

DOCKET NO.  99-08 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for below the waist paralysis, with loss 
of bowel and bladder control, claimed as being the result of 
surgery performed at a Department of Veterans Affairs (VA) 
medical facility in November 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to May 
1947.  He has not been granted service connection for any 
disability.  

This appeal arises from a November 1997 claim which resulted 
in a December 1998 determination that denied entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for below the 
waist paralysis, with bowel and bladder dysfunction, claimed 
as a result of VA hospitalization and surgery that occurred 
in November 1992.  

On appeal, the veteran's representative has advanced the 
argument that the veteran's claim for pension received in 
1977 was also a claim for service connection for heart 
disease, lumbar spine disability, and cervical spine 
disability.  This issue is not before the Board and is 
referred to the regional office for appropriate 
consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence that the claimed 
partial paralysis below the waist, with bowel and bladder 
dysfunction, was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA hospital, medical, and surgical care 
received by the veteran while he was hospitalized between 
October 1992 and December 1992.  

2.  There is competent medical evidence that the veteran's 
partial paralysis below the waist, with bowel and bladder 
dysfunction, was reasonably foreseeable as a consequence of 
the veteran's initial illness prior to his hospitalization in 
October 1992, or was reasonably foreseeable as the result of 
his surgery at a VA medical facility during this period of 
time.  

3.  The veteran's claim for compensation benefits under 
38 U.S.C.A. § 1151 was received in November 1997.  

CONCLUSION OF LAW

The claims for compensation under 38 U.S.C.A. § 1151 for 
paralysis below the waist with bowel and bladder dysfunction 
claimed as the result of hospital and surgical treatment 
between October and December 1992 are not well grounded.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains, in essence, that the 
partial paralysis below the waist, with bowel and bladder 
dysfunction, are the result of negligence and error by the VA 
surgical team that performed his surgery in November 1992.  
He contends that he had little or no problems with his legs 
or with bowel and bladder dysfunction before the surgery.  He 
contends that such problems only appeared after the surgery 
in November 1992, and that such surgery was deficient and 
negligent.  

I.  Background

The veteran's various VA medical records show that he 
received treatment for arteriosclerotic heart disease and 
hypertension in the late 1980's and early 1990's.  He 
complained of problems with impotence and sexual dysfunction 
in 1991 and 1992.  Beginning in August 1992, he complained of 
dizziness, weakness, and numbness in the arms and legs.  At 
an early October 1992 outpatient visit he complained of 
increasing weakness in both lower and upper extremities, 
which was making it harder for him to walk.  Physical 
examination showed decrease sensation to fine touch and 
pinprick in the upper and lower extremities.  The diagnostic 
impression was peripheral neuropathy.  In mid-October 1992, 
it was noted that the peripheral neuropathy was progressing, 
and that the veteran was beginning to fall frequently.  The 
veteran complained of progressive weakness in the legs, 
falling down, and weakness in the hands.  

The veteran was hospitalized at a VA medical facility on the 
neurology service in late October 1992 because of the 
complaints of progressive weakness of approximately three 
months' duration.  His functional status had declined before 
admission.  He had difficulty walking, and had fallen several 
times.  He denied any headaches or dizziness.  Various 
clinical tests, including a cervical myelogram, showed 
obstruction of the subarachnoid space C3-C4, and C4-C5 with 
extradural compression of the thecal sac at C5-C6.  

A neurology consultant was of the opinion that the veteran 
should undergo possible decompression surgery in the cervical 
spine.  The patient agreed.  The notation on the neurosurgery 
unit indicated that the veteran had a two-month history of 
progressive arm, hand, and leg weakness, with paresthesia of 
the hands.  Examination showed a profound weakness in the 
hands, and a myelogram had shown cervical spinal stenosis.  
In view of the short, progressive history, a decompressive 
laminectomy was to be attempted.  The risks, including 
paralysis and infection, were explained to the veteran, and 
the veteran indicated that he wished to proceed.  Thereafter, 
the veteran underwent surgery in November 1992 and had a C2 
laminectomy, and a C3 through C6 laminectomy.  Good 
decompression of the cord was obtained.  

Postoperatively, the veteran had some complications including 
fever, incontinence, and urinary tract infection.  The 
urinary tract infection was treated, but the veteran 
continued to have problems with a neurogenic bladder.  He was 
instructed on the use of catheters.  He was also admitted for 
physical training and rehabilitation.  He received two to 
three weeks of therapy and by the end of the hospital course, 
he was independent with his dressing, bathing, and toileting.  
He was walking with a cane, and could walk independently with 
a walker.  His activities of daily living were independent.  
The diagnoses on discharge from the hospital in December 1992 
were cervical stenosis, neurogenic bladder, urinary tract 
infections, coronary artery disease, peripheral vascular 
disease, and osteoarthritis.  

An outpatient visit in late January 1993 noted that the 
veteran's upper and lower extremity symptoms had resolved, 
and he had no pain or weakness except in the right leg which 
gave occasionally.  The veteran noted that he occasionally 
fell and had difficulty getting up by himself.  He stated 
that bladder function was returning.  Physical examination 
showed good range of motion in the cervical spine, with good 
strength, 5/5, in the upper and lower extremities.  He was 
advised to use the walker rather than the cane until his 
strength improved.  In early March 1993, he reported that he 
was doing "a lot better."  He reported he had better 
strength and better bladder control.  He was on an exercise 
program.  

In March 1993, he was hospitalized for a few days for urinary 
tract infection.  The veteran noted that he urinated on his 
own during the day and used a catheter at night.  He 
complained of some constipation, but had bowel movements.  He 
also described some fatigue and tingling in the hands, and 
some weakness in the legs.  

Further outpatient treatment reports in April 1993 indicate 
that the veteran stated that his ambulation had decreased 
somewhat, but that he thought he was doing better than before 
the surgery.  Strength in the cervical spine was 5/5, with 
good range of motion.  There was some muscle spasm, and he 
was provided with Motrin.  In May 1993, it was noted that the 
veteran had done well since the surgery with the exception of 
neck pain.  It was indicated that he had been very weak, and 
had been unable to walk prior to the surgery, and that he 
regained the use of his legs after the surgery, ambulating 
with a cane.  In June 1993, it was noted that the veteran 
continued to have problems with the neck and cervical spine, 
with development of a Swan neck deformity.  He improved 
somewhat with physical therapy.  In August 1993, it was noted 
that the veteran had had initial improvement with strength 
and numbness, but that over the last few months he had 
increasing hand numbness, and continued, progressive neck 
pain, with difficulty ambulating.  He also continued to use a 
catheter secondary to inability to void at times.  Physical 
examination revealed a Swan neck deformity.  

The veteran was again hospitalized in December 1994 because 
of complaints of forward deviation of his head and neck, 
which had progressively worsened, to the point where he had 
difficulty holding up his head.  It was noted that he had had 
a multi-level laminectomy two years previously.  A 
decompression had been performed which improved the 
myelopathy somewhat, with no worsening of the disability 
recently.  He complained of dragging the right leg 
occasionally.  X-rays of the cervical spine revealed Swan 
neck deformity.  In order to correct the Swan neck deformity, 
the veteran was placed in traction, without success.  Further 
surgery, including a lysis of the fused facet joints, a 
foraminotomy, with cervical diskectomy, and grafting and 
anterior plate fixation at C4-5 was discussed with the 
veteran.  The risks of such surgery, including death, 
hemorrhage, infection, paralysis, quadriplegic, failure of 
cervical fusion, and failure to improve the Swan neck 
deformity were discussed with the veteran.  He expressed his 
understanding, and requested the surgery.  The veteran's 
postoperative course was uneventful.  On discharge from the 
hospital, the diagnoses included Swan neck deformity and 
neurogenic bladder.  

The outpatient treatment reports in January and February 1995 
indicate that the veteran needed some help with his 
catheterizations for the neurogenic bladder, partially 
because of the halo in place following the surgery.  The neck 
and cervical spine were in good position and alignment.  In 
April 1995, the veteran stated he had some difficulty 
walking, but physical examination showed good strength in the 
upper and lower extremities.  The veteran reported he wore a 
collar for his neck when he was in the car or walking.  

The veteran was hospitalized for a few days in May 1995 
because of fatigue.  The diagnostic impression on admission 
was symptomatic bradycardia.  

The VA outpatient treatment reports showed that in July 1995 
the veteran complained about increasing Swan neck problems 
and dragging the right leg.  Physical examination showed a 
mildly spastic gait, right greater than left.  It was noted 
that he still had some mild symptoms relating to the cervical 
spine.  In November 1995, the veteran reported an occasional 
or intermittent neurogenic bladder, but no neck problems.  In 
1996, the veteran had problems with cardiovascular disease, 
and showed some signs of myelopathy secondary to the cervical 
spine problems.  He was hospitalized for several days in 
December 1996 for coronary artery disease, with other 
diagnoses including chronic obstructive pulmonary disease, 
cervical spine disease, neurogenic bladder with multiple 
urinary tract infections, and carcinoma of the prostate.  

On a VA examination to determine the need for the regular aid 
and attendance of another or house bound status in October 
1997, the veteran had marked atrophy and weakness in the 
lower extremities and an inability to move his legs in a 
coordinated manner.  He could not walk, and was wheelchair 
bound.  He also had difficulty with his upper extremities, 
and was unable to button clothing or clean himself after 
bowel movements.  He had a neurogenic bladder requiring 
frequent self-catheterizations.  The diagnoses were cervical 
spine myelopathy, chronic obstructive pulmonary disease, 
hypertension, neurogenic bladder, and arteriosclerotic heart 
disease.  

On a VA examination in September 1998, the veteran's medical 
records were reviewed.  It was noted that the veteran had 
been admitted to the neurology service in October 1992 with 
progressive weakness of the lower extremities, and that a CT 
myelogram showed obstruction of the subarachnoid spaces with 
extradural compression of the thecal sac at C5-6.  He 
underwent laminectomies.  Postoperatively, he went for gait 
training and upper extremity strengthening.  He experienced 
some urinary tract infection and incontinence, and he 
required extensive bladder management.  He was found to have 
a neurogenic bladder and was treated with intermittent 
catheterizations.  The records reflected that at discharge 
from hospital he was independent with dressing, bathing, and 
toileting.  He was able to ambulate with a quad cane and able 
to perform his own self-catheterizations.  He was again 
admitted in December 1994 due to a Swan neck deformity.  
Further surgery was performed.  

The veteran and his wife claimed that the veteran was 
entirely self-sufficient prior to the surgery in 1992, but 
that after the surgery he was no longer able to feed himself, 
dress, or walk without assistance.  He also claimed that 
there were no bowel or bladder problems prior to surgery.  He 
complained of being totally impotent currently, and having 
occasional bowel problems.  He stated that he currently walks 
with the use of a walker in a shuffling type of gait.  He 
remained in a wheelchair most of the time.  He had a loss of 
sensation to pain and touch in the lower extremities.  

Physical examination showed good strength in the left lower 
extremity but decreased strength in the right lower 
extremity.  Muscle strength was 4/5 in the upper extremities.  
The examiner expressed the opinion that the laminectomy was 
not totally responsible for the veteran's impotence, but that 
this was a urological question.  The examiner expressed the 
opinion that there was no fault or negligence on the part of 
the VA or the surgeons who performed the surgery in 1992.  It 
was indicated that the veteran had the risks explained to 
him.  As for the matter of unintended consequences, many 
surgical procedures carry with them risks and benefits.  The 
veteran presented with an obvious cervical spine lesion and 
appropriate measures were taken in an attempt to correct the 
situation.  

At a hearing at the regional office in August 1999, the 
veteran's wife testified that the veteran did not have 
problems with impotency or problems with his legs, aside from 
occasionally falling, prior to the surgery in 1992.  He could 
not take care of himself after the surgery.  

II.  Analysis

For claims received after October 1, 1997, compensation is 
payable under 38 U.S.C.A. § 1151 when a person has additional 
disability as the result of, and caused by, hospital care, 
medical or surgical treatment, or examination by the VA, and 
the proximate cause of such additional disability was the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  

For the purposes of 38 U.S.C.A. § 1151, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition resulting from the disease or injury.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to disease or injury is the 
condition that the medical or surgical treatment was designed 
to relieve.  Compensation is not payable if additional 
disability or death is a result of the continuance or natural 
progress of the injury or disease for which the veteran was 
hospitalized and/or treated.  Further, additional disability 
must actually result from VA hospital care or surgical 
treatment, and not be merely coincident therewith.  In the 
absence of evidence satisfying a causation requirement, the 
mere fact that aggravation occurred would not suffice to make 
the additional disability compensable.  38 C.F.R. § 3.358.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, supra.  An 
allegation that a disorder is service connected is not 
sufficient; the claimant must submit evidence in support of 
the claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet the statutory burden of necessity 
will depend upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91-93 (1993).

In this case, the veteran entered the hospital in October 
1992 with signs of myelopathy in the upper and lower 
extremities.  The veteran complained of weakness in the lower 
and upper extremities, and difficulty walking, with periods 
of falling.  He also gave a history of sexual dysfunction and 
impotence in 1991 and 1992.  Clinical tests resulted in the 
diagnosis of cervical stenosis.  Surgery was discussed with 
the veteran, and he agreed with the plan to have cervical 
laminectomies.  After the surgery and the physical therapy, 
he improved somewhat, as shown by the various outpatient 
treatment reports for several months after his release from 
the hospital in December 1992.  Strength and dexterity in the 
upper and lower extremities was good for several months in 
1993, with only some gait disturbance.  However, the veteran 
began to have additional problems in the upper and lower 
extremities a half year after his discharge from hospital in 
December 1992.  He also developed a Swan neck deformity, for 
which further surgery was performed.  Gradually, the 
neuropathy that was present prior to the surgery in November 
1992 returned and increased in severity. 

The present medical records fail to demonstrate that there 
was any aggravation or increase in severity of the veteran's 
basic myelopathy as the result of the surgery in November 
1992.  The veteran and his wife may have stated in testimony 
and in various statements that such disability increased in 
severity after the surgery in November 1992, claiming that 
the veteran was not able to walk or perform daily functions 
after such surgery.  However, this is not shown by the 
contemporaneous medical records.  

Although the veteran is competent to report symptoms that he 
was experiencing, the question of whether there was 
aggravation of the disability of the upper and lower 
extremities is more a medical question, and the question 
whether there was any cause and effect between such 
aggravation, if any, and the surgery is also a medical 
question.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to that effect is required.  Grottveit v. Brown, supra.  See 
also Jimison v. West, 13 Vet. App. 75, 77, 78 (1999).  In 
this case, the contemporaneous medical records do not show 
that the disability in the upper and lower extremities 
increased in severity after the veteran's surgery in November 
1992 or as the result of that surgery.  Rather, when 
comparing the veteran's physical condition prior to the 
medical or surgical treatment in late 1992 and his condition 
after his hospitalization, the contemporaneous medical 
records fail to demonstrate that there was any aggravation or 
increase in severity of the veteran's basic myelopathy.  The 
records reflects that at discharge from the hospital he was 
independent with dressing, bathing, and toileting.  He was 
able to ambulate with a quad cane, and he did not fall as 
frequently. The veteran has not provided any medical evidence 
or opinion that there was any aggravation of the preexisting 
myelopathy immediately after or as the result of the surgery 
in late 1992. 

Finally, the veteran has not provided any medical opinion 
that there was any paralysis or partial paralysis below the 
waist, or similar such symptoms, that were caused by the 
surgery in November 1992.  Any worsening symptoms relating to 
the upper and lower extremities occurred many months after 
the surgery, and appear to be due to the progressive nature 
of the myelopathy, not the surgery.  More importantly, even 
if we assume that there was additional disability or 
aggravation of an existing disability, there is no medical 
evidence or medical opinion that any paralysis or partial 
paralysis below the waist that may be present currently was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA resulting from the surgery in November 1992.  There is no 
medical evidence or medical opinion that any paralysis or 
partial paralysis below the waist that may be present 
currently, if representing additional disability or 
aggravation of an existing disability, was an event not 
reasonably foreseeable as the result of such treatment and 
surgery.  

The veteran did complain of occasional constipation after the 
surgery in November 1992, but the medical records fail to 
demonstrate that he had any identifiable bowel dysfunction 
immediately following such surgery, or caused by such 
surgery.  Again, a current bowel dysfunction has not been 
shown medically to be due to any carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA as the result of the surgery 
and treatment in November 1992.  Further, there is no medical 
evidence or medical opinion showing that any current bowel 
dysfunction was an event connected to such surgery, or an 
event that was not reasonably foreseeable as the result of 
such surgery.  

The veteran did have bladder dysfunction and a neurogenic 
bladder after the surgery in November 1992.  A neurogenic 
bladder required some self-catheterization by the veteran at 
times after the surgery, with the veteran urinating at times 
on his own.  This was an additional disability which was 
shown by the medical records to be related to the surgery.  
However, there is no medical evidence or medical opinion 
indicating that this disability was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.  
There are certain risks incident to any surgery, and the 
various risks were explained to the veteran prior to the 
surgery in November 1992.  There is no medical evidence or 
medical opinion that a neurogenic bladder was not a 
reasonably foreseeable consequence of the surgery that was 
performed in November 1992.  

As a consequence, the present record fails to show that the 
veteran has met the initial threshold to demonstrate that 
there are well-grounded claims for compensation for paralysis 
below the waist, with bowel and bladder dysfunction under the 
criteria for compensation under 38 U.S.C.A. § 1151.  Until 
the veteran establishes a well-grounded claim, the VA has no 
duty to assist.  38 U.S.C.A. § 5107.  

The veteran's representative has advanced the argument that 
the veteran's claim for pension received in 1977 was also a 
claim for service connection for heart disease, lumbar spine 
disability, and cervical spine disability.  The 
representative has indicated that since this claim is ongoing 
since 1977, the law and regulations relating to claims under 
38 U.S.C.A. § 1151 that were existing prior to October 1, 
1997, should apply.  However, a claim under the provisions of 
38 U.S.C.A. § 1151 is distinct and different from a claim for 
direct service connection.  Clearly, a formal claim for 
compensation showing an intent to file a claim for disability 
resulting from medical or surgical treatment may be accepted 
as a claim.  38 C.F.R. § 3.154 (1999).  However, under the 
provisions of 38 C.F.R. §§ 3.154 and 3.155 (1999), the claim 
for pension, even if it represented a claim for service 
connection, must identify and specify the benefit being 
sought.  In this case, there can be no showing that there was 
any intent to apply for compensation benefits for disability 
resulting from hospital, medical, or surgical treatment in 
1977.  Clearly, no such claim was made until the veteran's 
claim was received in November 1997.  The Board would note 
that the claimed incident did not even occur until 1992.  
Clearly, there was no ongoing claim prior to October 1, 1997, 
and the pertinent law that was in effect for benefits under 
38 U.S.C.A. § 1151 prior to October 1, 1997, is not for 
application in this case.  


ORDER

The veteran has not submitted a well-grounded claim for 
compensation benefits for paralysis below the waist, with 
bowel and bladder dysfunction, under the provisions of 
38 U.S.C.A. § 1151.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Veterans Law Judge
Board of Veterans' Appeals




 

